IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 



NO. 3-92-269-CR



JOHN WALKER ODEN,
 
	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 361,023, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for assault with bodily injury.  Punishment was
assessed at ninety days and a fine of $1,000 probated for one year.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b).

[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:   October 14, 1992
[Do Not Publish]